Citation Nr: 0912927	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  03-10 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and Dr. Steve S. Ulrich


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 8 to September 13, 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 1999 
rating decision (which was later reconsidered under the 
Veterans Claims Assistance Act of 2000 (VCAA) in a 
supplemental statement of the case) of the Milwaukee, 
Wisconsin Department of Veterans Affairs (VA) Regional Office 
(RO).  In April 2008, a Travel Board hearing was held before 
the undersigned.  A transcript of that hearing is associated 
with the claims file.  In May 2008, the Board referred the 
case to the Veterans Health Administration (VHA) for an 
advisory medical opinion.  The Veteran was provided a copy of 
the opinion; his argument-response was received by the Board 
in March 2009.  He appears to be under the impression that 
the opinion was offered by the undersigned; he is advised 
that the VHA opinion was by a VA specialist in psychiatry, 
and was based on review of the record.

Prior final rating decisions had denied the Veteran's claims 
of service connection for a variously diagnosed psychiatric 
disability.  The question of whether new and material 
evidence has been received to reopen such claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  


FINDINGS OF FACT

1.  An April 1971 rating decision (appeal of which was not 
perfected) denied service connection for an anxiety disorder; 
an October 1975 rating decision (appeal of which was not 
perfected) denied service connection for schizophrenic 
reaction, essentially on the basis that such disability was 
unrelated to the Veteran's service.

2.  Evidence received since the October 1975 rating decision 
was not previously of record; includes testimony by a 
treatment-provider and an opinion by a VA medical expert that 
relate the Veteran's psychiatric disability to his service; 
bears directly on the specific matter under consideration; 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  The evidence of record reasonably establishes that the 
Veteran has schizophrenia which had its onset during his 
active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of service connection for a variously diagnosed 
psychiatric disability may be reopened.  38 C.F.R. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).

2.  Service connection for schizophrenia is warranted. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, inasmuch as the 
benefit sought is being granted, there is no reason to 
belabor its impact in these matters.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

New and Material Evidence to Reopen

An April 1971 rating decision (appeal of which was not 
perfected) denied service connection for an anxiety disorder; 
an October 1975 rating decision (appeal of which was not 
perfected) denied service connection for schizophrenic 
reaction essentially on the basis that such disability was 
unrelated to the Veteran's service.  The October 1975 
decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105.  Generally, when a claim is disallowed, 
it may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  However, a 
claim on which there is a final decision may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108. 

"New and material" evidence means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  [An amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Here, the petition to reopen was filed 
before that date (in October 1998).  Hence, the new 38 C.F.R. 
§ 3.156(a) does not apply.]   

For the purpose of reopening a claim the credibility of newly 
received evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Evidence received since the October 1975 rating decision 
includes testimony by a treatment-provider and an opinion by 
a VA medical expert that relate the Veteran's psychiatric 
disability to his service.  This evidence bears directly on 
the specific matter under consideration; and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hence, the evidence is new 
and material, warranting reopening of the claim. 

De novo review

The Board will now turn to de novo review as the RO has done.  
The Veteran is not prejudiced by the Board's proceeding to de 
novo review without remanding the claim to the RO upon 
reopening, because the RO's subsequent adjudications of this 
matter encompassed de novo review, and included development 
necessary for such review.  Furthermore, the benefit sought 
is being granted.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

The Veteran's service treatment records (STRs) reveal that on 
examination prior to induction he endorsed a history of 
frequent episodes of trouble sleeping; terrifying nightmares; 
depression or excessive worry; and nervous trouble; 
psychiatric clinical examination was normal.  During his 
active duty he was seen for escalating complaints of anxiety 
(he felt he could not make it through basic training).  
Psychiatric evaluation produced an impression of no apparent 
psychiatric disorder; administrative separation was 
recommended, and the recommendation was implemented.  

Postservice records from various facilities show diagnosis 
of, and describe treatment for, paranoid schizophrenia, first 
noted in 1972.  
Social Security Administration records include a 
determination of benefits based on severe paranoid 
schizophrenia awarded from January 1986.

On April 2007 VA examination, the examining nurse 
practitioner stated that any anxiety symptoms the Veteran may 
be experiencing were far more likely to be secondary to other 
life events unrelated to his military service.  She noted 
that no psychiatric disability was found.

At the April 2008 Travel Board hearing, the Veteran's former 
private treating psychiatrist testified on his behalf.  The 
psychiatrist, in essence, testified that the Veteran's 
psychiatric disability was manifested in service.

Pursuant to the Board's request for an advisory medical 
opinion in the matter, a VA specialist in psychiatry reviewed 
the claims file and, in an opinion received in December 2008, 
stated:

"In summary, it is my medical opinion based on the 
evidence reviewed that more likely than not, the 
[Veteran's] post-service diagnosis of schizophrenia was 
correct, and that the Veteran has a current Axis I 
diagnosis of Schizophrenia, Residual Type.  Further, it 
is my opinion that the onset of [Veteran's] 
schizophrenia was more likely than not triggered by the 
stress he experienced during his military service.  It 
is also my opinion that the [Veteran] was severely 
disabled for at least two decades beyond his military 
service by the symptoms of his schizophrenia, but that 
currently, the Veteran is functioning better than he did 
during [the] 1970's and 1980's, as is evidenced by his 
currently decreased level of acute psychotic symptoms 
and his current employment.  There is in my opinion, no 
evidence that the [Veteran] suffered from any mental 
illness prior to his military service."

It is clearly shown by the record that the Veteran has a 
psychiatric disability currently diagnosed as schizophrenia.  
To substantiate the claim of service connection for such 
disability, the evidence must show that it was incurred or 
aggravated in service.  

Against the Veteran's claim is the fact that his STRs contain 
no reference to psychiatric disability; that the earliest 
postservice clinical documentation of n\an acquired 
psychiatric disability is in 1972; and that an April 2007 VA 
examiner, opined that any anxiety symptoms were unrelated to 
service (but might be related to other life events).  

Supporting the Veteran's claim is the testimony from his 
former treating psychiatrist essentially to the effect that a 
psychiatric disability was manifest in service, and the 
opinion of the VHA consulting expert who reviewed the 
Veteran's claims file and opined, in essence, that the 
Veteran did not have mental illness prior to his military 
service, and that the onset of his schizophrenia was 
triggered by stress he experienced during service.  Because 
the VHA opinion is based on a thorough review of the entire 
record, includes a detailed explanation of rationale (with 
references to supporting data in the record), and is by a 
specialist in the field of psychiatry, the Board finds it to 
be the most probative, and persuasive, evidence in the matter 
of a nexus between the Veteran's schizophrenia and his 
service.

In light of the foregoing, the Board finds that the evidence 
supports the Veteran's claim and that all legal requirements 
for establishing service connection are met: The Veteran is 
shown to have schizophrenia, and competent evidence relates 
the onset of such psychiatric illness to escalating anxiety 
he had in service.  Accordingly, service connection for 
schizophrenia is warranted.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disability is granted; service connection for 
schizophrenia is granted on de novo review.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


